UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-2354



MICHELLE WAGNER,

                                              Plaintiff - Appellant,

          versus


K-MART CORPORATION,

                                              Defendant - Appellee,

          versus


ROBERTS JANITORIAL & FLOOR CARE SERVICE,

                                              Third Party Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-96-33-2-18)


Submitted:   July 22, 1998                 Decided:   July 31, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michelle Wagner, Appellant Pro Se. Thomas Jackson Wills, IV, James
Earle Reeves, BARNWELL, WHALEY, PATTERSON & HELMS, Charleston,
South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the jury’s verdict in this personal in-

jury action and the district court’s order denying Appellant’s

motion for a new trial. We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Wagner v. K-Mart

Corp., No. CA-96-33-2-18 (D.S.C. June 19 & July 30, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2